By order of April 25, 2014, the application for leave to appeal the October 17,2013 judgment of the Court of Appeals was held in abeyance pending the decision in DeBoer v Snyder, 772 F3d 388 (CA 6, 2014), and any attendant decision from the United States Supreme Court. On order of the Court, the case having been decided on June 26, 2015, sub nom Obergefell v Hodges, 576 US_; 135 S Ct 2584; 192 L Ed 2d 609 (2015), the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate the judgment of the Court of Appeals and remand this case to the Court of Appeals for reconsideration in light of Obergefell. The motion to proceed on the application for leave to appeal is denied.